                    Case 19-20226              Doc 1          Filed 05/07/19 Entered 05/07/19 08:01:38                               Desc Main
                                                                Document     Page 1 of 67


 Fill in this information to identify your ease :

 United States Bankruptcy Court for the:

 ME-ALL

 Case number (if known)                                                       Chapter      11                         j

                                                                                                                                Check if this an
                                                                                                                      !
                                                                                                                                amended filing
                                                                                                                  .
                                                                                                                  . .4




Official Form 201
                                                                     H
                                                         mm
                                                                                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, instructions for Bankruptcy Forms for Non -Individuals, is available.


t.   Debtor's name                 Sure Winner Foods

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification       XX-XXXXXXX
     Number (EIN)


4.   Debtor's address              Principal place of business                                     Mailing address, if different from principal place of
                                                                                                   business

                                   2 Lehner Road
                                   Saco, ft/IE 04072
                                   Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City , State & ZIP Code

                                   York                                                            Location of principal assets, If different from principal
                                   County                                                          place of business
                                                                                                   42 Lund Road Saco, IVIE 04072
                                                                                                   Number, Street, City, State & ZiP Code


5.   Debtor's website (URL)        http://swfoods.com


6,   Type of debtor                    Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                           Voluntary Petition for Non individuals Filing for Bankruptcy
                                                                         >
                                                                                                                                                       page 1
                     Case 19-20226                   Doc 1       Filed 05/07/19 Entered 05/07/19 08:01:38                                      Desc Main
                                                                   Document     Page 2 of 67
Debtor        Sure Winner Foods                                                                            Case number { if known)
              Name


7.      Describe debtor's business A. Check one:
                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                               Single Asset Real Estate (as defined in 11 U. S.C. § 101(51B})
                                              Railroad (as defined in 11 U.S.C. § 101(44) )
                                              Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                                                            .
                                              Commodity Broker (as defined in 11 U.S.C § 101(8))
                                          D    Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          ® None of the above

                                          B. Check all that apply
                                              Tax-exempt entity (as described in 26 U.S.C. §501)
                                              Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §8Qa-3)
                                                                                                   -
                                              Investment advisor (as defined In 15 U.S.C. §8Qb 2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4 digit code that best describes debtor.
                                                                                                           -
                                             See http://www.uscourts.qov/four digit-national-as5ociation-nalcs-codes
                                                                                 -                                         .
                                                     4244

8   .   Under which chapter of the Check one:
        Bankruptcy Code is the
                                      Chapter 7
        debtor fifing?
                                              ChapterQ
                                              Chapter 11. Check all that apply:
                                                                         ,




                                                                     Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                     are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that) .
                                                                                                                                      .
                                                                     The debtor is a small business debtor as defined in 11 U.S.C § 101(51D). If the debtor is a small
                                                                                                                                                           -
                                                                     business debtor, attach the most recent balance sheet, statement of operations, cash flow
                                                                     statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                                        .
                                                                     procedure in 11 U S.C. § 1116(1)(B).
                                                                     A plan is being filed with this petition.
                                                                     Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                     accordance with 11 U.S.C. § 1126(b).
                                                                O The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                                                                                                                .
                                                                    Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934 File the
                                                                                                                 -
                                                                    attachment to Voluntary Petition for Non Individuals Fifing for Bankruptcy under Chapter 11
                                                                    (Official Form 201A) with this form,
                                                                O The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2,
                                              Chapter 12



9.      Were prior bankruptcy               No.
        cases filed by or against
        the debtor within the last 8          Yes,
        years?
        If more than 2 cases, attach a
        separate list.                               District                                   When                             Case number
                                                     District                                   When                             Case number

10. Are any bankruptcy cases                No
    pending or being filed by a
    business partner or an                  Yes.
    affiliate of the debtor?
        List all cases. If more than 1,
        attach a separate list                       Debtor                                                                    Relationship
                                                     District                                   When                           Case number, if known




Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 2
                 Case 19-20226                   Doc 1            Filed 05/07/19 Entered 05/07/19 08:01:38                                             Desc Main
                                                                    Document     Page 3 of 67

Debtor    Sure Winner Foods                                                                                 Case number { if known )
          Name


11. Why is the case filed In
    this district?               _
                                 Check all that apply:        ,




                                          Debtor has had Its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal        Yes.                                                                                    .
                                                Answer below for each property that needs immediate attention Attach additional sheets if needed.
    property that needs
    immediate attention?                        Why does the property need immediate attention? ( Check ail that apply, )
                                                      it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.     ,




                                                      What is the hazard?     __                                                                                                __
                                                      It needs to be physically secured or protected from the            weather,
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-reiated assets or other options)                 .
                                                      Other             _______
                                                Where is the property ?            __ _   .
                                                                                                                _ ____       _      _ ____      _ __   _ __ _ _
                                                                                    Number, Street, City, State & ZIP Code
                                                is the property insured?
                                                      No
                                                      yes     Insurance agency
                                                              Contact name
                                                              Phone



          Statistical and administrative information
13. Debtor's estimation of                    Check one:
    available funds
                                              H Funds will be available for distribution to unsecured creditors.
                                                 After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of
    creditors
                                     1-49                                                     1,000*5,000                                              -
                                                                                                                                             25,001 50,000
                                     50-99                                                    5001-10,000                                              -
                                                                                                                                             50,001 100,000
                                     100-199                                                        -
                                                                                              10,001 25,000                                  More than100,000
                                          -
                                     200 999

15. Estimated Assets                 $0 - $ 50,000                                            $1,000,001 - $10 million                       $500,000,001 - $1 billion
                                                  -
                                     $ 50,001 $100,000                                                      - $50million                     $1,000,000,001 - $10 billion
                                     $100,001 $500,000-                                       $50, 000,001 - $100 million                    $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                                    $100,000,001 - $500 million                    More than $50 billion


16. Estimated liabilities            $0 - $50, 000                                            $1,000,001 - $10 million                       $500,000,001 - $1 billion
                                                  -
                                     $50,001 $100,000                                         $10,000,001 - $50 million                                               -
                                                                                                                                             $1,000,000,001 $10 billion
                                     $100,001 - $500,000                                                    -
                                                                                              $50,000,001 $100 million                       $10,000,000,001 $50 billion  -
                                     $500,001 - $1 million                                    $100,000,001 - $500 million                    More than $50 billion




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                   page 3
                Case 19-20226                 Doc 1         Filed 05/07/19 Entered 05/07/19 08:01:38                                   Desc Main
                                                              Document     Page 4 of 67
                                                                                                   Case number ( if known )
Debtor   Sure Winner Foods
         Name



         Request for Relief, Declaration, and Signatures

WARNING   - Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
            imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 ! declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on
                                                   MM / DD / YYYY


                                                                                                          Keith S. Benoit
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   CEO and Principal


                                                  /

18. Signature of attorney   ^
                             y           /y
                                                                                                            Date                      1c >
                                             6f attorney for debtor                                                 MM / DD / YYYY
                                 Signature
                                 RobertO. Keach
                                 Printed' name

                                 Bernstein Shur Sawyer & Nelson
                                 Firm name

                                 100 Middle Street
                                 PO Box 9729
                                 Portland, ME 04104- 5029
                                 Number, Street, City, State & ZIP Code


                                 Contact phone                  -
                                                    (207) 774 1200               Email address      rkeach@ bernsteinshur.oom

                                 2289 ME
                                 Bar number and State




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
  Case 19-20226       Doc 1     Filed 05/07/19 Entered 05/07/19 08:01:38           Desc Main
                                  Document     Page 5 of 67


                                   SURE WINNER FOODS

       Action Taken By Written Consent of the Board of Directors Without Meeting

        Pursuant to 13-C M.R.S.A. Section 822, the undersigned, being all of the directors of the
above-named corporation (the “Corporation”), hereby consent to the taking of and hereby take the
following actions without holding a meeting, such actions being stated in the form of and to be as
fully effective as if taken by resolution of the directors of the Corporation at a meeting thereof
duly called and held on the date hereof:

RESOLVED:          That in the judgment of the undersigned Directors of the Corporation it is
                   desirable and in the best interests of the Corporation, its creditors, members,
                   and other interested parties that petitions be filed by the Corporation seeking
                   relief under the provisions of Chapter 11 of Title 11, United States Code (the
                   "Code"): and further ,

RESOLVED:          That the Corporation be and hereby is authorized and empowered to execute
                   and verify or certify petitions under Chapter 11 of the Code and to cause the
                   same to be filed in the United States Bankruptcy Court for the District of
                   Maine or any other appropriate bankruptcy court (the “Bankruptcy Court”)
                   at such time as the Corporation shall determine; and further,

RESOLVED:          That Keith Benoit, Chief Executive Office of the Corporation (the “CEO”)
                   be and hereby is authorized on behalf of, and in the name of, the Corporation
                   to execute and file any and all petitions, schedules, motions, lists,
                   applications, pleadings and other papers, to take any and all such other and
                   further actions which the Corporation or its legal counsel may deem
                   necessary or appropriate to file the voluntary petitions for relief under
                   Chapter 11, and to take and perform any and all further acts and deeds which
                   they deem necessary, proper and desirable in connection with the Chapter 11
                   cases, with a view to the successful prosecution of such cases, including,
                   without limitation, seeking authority to borrow under a pre or post-petition
                   credit facility, to grant liens and other security therefor, and to file and
                   prosecute a plan of reorganization; and further,

RESOLVED:          That the CEO and/or any officer of the Corporation be and are hereby
                   authorized and directed to take such actions and to make, sign, execute,
                   acknowledge and deliver (and record in a relevant office of the county clerk,
                   if necessary) any and all such documents listed above (including exhibits
                   thereto), including any and all affidavits, orders, directions, certificates,
                   requests, receipts, financing statements or other instruments as may
                   reasonably be required to give effect to these resolutions, and to execute and
                   deliver such agreements (including exhibits thereto) and related documents,
                   and to fully perform the terms and provisions thereof; and further,




                                             1 of 3
 Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38            Desc Main
                           Document     Page 6 of 67


RESOLVED:    That the Corporation be and hereby is authorized to retain the law firm of
             Bernstein, Shur, Sawyer & Nelson (“ BSSN”) as general bankruptcy counsel
             to the Corporation in connection with the Chapter 11 case if the Corporation
             determines that the filing of a voluntary petition for relief is proper, and to
             pay BSSN at its standard hourly rates in connection with its representation of
             the Corporation and to provide BSSN with a retainer in an amount to be
             agreed upon by BSSN and the Corporation, and to reimburse BSSN for any
             actual expenses incurred in connection with its employment by the
             Corporation; and further,

RESOLVED:     That the Corporation be and hereby is authorized to engage of the financial
             advisory firm of Spinglass Management Group (“Spinglass”) as an advisor
             to the Corporation as the Corporation determines appropriate, and to
             authorize the CEO to confirm and engage Spinglass in connection with the
             reorganization of the Corporation.

RESOLVED:    That to the extent that any of the actions authorized by any of the foregoing
             resolutions have been taken by the Corporation, such actions are hereby
             ratified and confirmed in their entirety.

                          [Signatures on following page]




                                       2 of 3
Case 19-20226           Doc 1         Filed 05/07/19          Entered 05/07/19 08:01:38      Desc Main
RESOLVED; That to the extent that any  of the actions authorized
                                     Document            Page by 7 of
                                                                    any67
                                                                        of the foregoing
          resolutions have been taken by the Corporation, such actions are hereby ratified
          and confirmed in their entirety.


                                 [Signatures. on following page]




     Mark 1C Irving, Director
                                                           Date:
                                                                   <r- / -
                                                          Date:


     Keith S. Benoit, Director



                                                          Date:


     David N. Felch, Director

                                            3 of 3
Case 19-20226     Doc 1    Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                             Document     Page 8 of 67




                                                 Date:
    Mark R. Irving, Director


                                                 Date:
    Keith S. Benoit, Director


                                                 Date:
    David N. Felch, Director




                                     3 of 3
Case 19-20226      Doc 1      Filed 05/07/19 Entered 05/07/19 08:01:38         p.1
                                                                         Desc Main
                                Document     Page 9 of 67



                                                    Date;
    Mark R . kvtttgrfiifeetor


                                                    Date:
    Keith S' Benefit , Director


                                                    Date:
        imfOeleh, Director




                                        3 of 3
               Case 19-20226                     Doc 1             Filed 05/07/19 Entered 05/07/19 08:01:38                       Desc Main
                                                                    Document     Page 10 of 67




  Fill in tills information to identify the ease:

  Debtor name        Sure Winner Foods

 United States Bankruptcy Court for the:           ME-ALL

  Case number (if Known)
                                                                                                                                  Check if this is an
un-                                                                                                                               amended filing


official Form 202
                                                                                                               Mft
                                                                                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U,S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature

        i am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
        individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                                           -
                  Schedule A/8: Assets Rea! and Personal Properly (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                                                                    -
                  Summary of Assets and Liabilities for Non Individuals (Official Form 206Sum)
        O         Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true                    cl

        Executed on                                                X
                                                                        Signature of Individual signing on behalf of debtor

                                                                        Keith S. Benoit
                                                                        Printed name

                                                                        CEO and Principal
                                                                        Position or relationship to debtor




Official Form 202                                           Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1900 2019 Best Case, LUC www.bestcase.com
                        -                    -                                                                                            Best Case Bankruptcy
                    Case 19-20226                     Doc 1         Filed 05/07/19 Entered 05/07/19 08:01:38                                               Desc Main
                                                                     Document     Page 11 of 67



    Debtor name j Sure Winner Foods                                                                                        i
    United States Bankruptcy Court for the:               ME-ALL                                                                                           Check if this is an

    Case number (if known):                                                                                                                                amended filing



 Official Form 204
 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
 Are Not Insiders                                                                           12/15

 A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case Include claims which the                  .
                       .
 debtor disputes Do not include claims by any person or entity who is an insider, as defined in 11 U.S C § 101(31) Also, do not                  ..                .
 include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
 among the holders of the 20 largest unsecured claims                       .
    Name of credftorand       Name, telephone number \ Nature of claim                      indicate if claim   Amount of claim
    complete mailing address, and email address of     (for example, trade                   is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount If
    including zip code        creditor contact         debts, bank loans,                   unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                       professional services,                   disputed        value of collateral or setoff to calculate unsecured claim.
                                                     | and government                                           Total claim, If            Deduction for value Unsecured claim
                                                     j contracts)                                               partially secured     _
                                                                                                                                           of collateral or setoff
 Nestle DSD                                                    Trade Debt               ] Disputed                                                                       $5,792,312.90 ;
                                                                                                                                                                                           i
 Bank Of America
13852 Collections
   Center Drive
                                             -
                                 Fax: 510 450-4592                                      !


 [ Chicago, It 60693
| Good                                                         Trade Debt                                                                                                $1,589,300.62
 | Humor/Breyers Ice                                                                    j
!! Cream
   24596 Network
   Place
 J Chicago, IL 60673

I Schwan's Consumer                                            Trade Debt                                                                                                  $548,505.30
   Brands, Inc.
   8500 Normandale
   take Boulevard
i
   Suite 2000
 j Minneapolis, MN
155437                                                                                                                                --+
h
! HP Hood LLG                                                  Trade Debt                                                                                                  $406,927.04
     .
iP O. Box 4064
i Attn; Julie Superak Fax: 617 887 8333
  Boston, MA 02211
                                             - -                                                                                                                                           l
  Friendlys Ice Cream                                          Trade Debt                                                                                                  $302,116.99 |
  C/O Dean Illinois
  Dairies, L.LC
  23682 Network
                      Fax 847 233 5515      - -
 Place
 Chicago, IL 60673
 East Coast Ice                                                Trade Debt                                                                                                 $113,796.68
 Cream
 Box 60498
 Charlotte, NO 28260
 Giffords ice Cream                                            Trade Debt                                                                                                   $99,214.43
 25 Hathaway Street info@giffordsicecr
 Skowhegan, ME       eam.com
 04976



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                   page 1

                                             -
Software Copyright (c) 1996*2019 Best Case, LLC www.bestcase.com                                                                                                 Best Case Bankruptcy
                    Case 19-20226                    Doc 1           Filed 05/07/19 Entered 05/07/19 08:01:38                                         Desc Main
                                                                      Document     Page 12 of 67



    Debtor   Sure Winner Foods                                                                                  Case number ( if known)
             Name

    Name of creditor and      Name, telephone number [ Nature of claim                    Indicate if claim Amount of claim
    complete mailing address, and email address of   j (for example, trade                 Is contingent, If the claim is fully unsecured, fill in only unsecured claim amount. If
    including zip code        creditor contact       j debts, bank loans,                 unliquidated, or claim is partially secured, fill in total claim amount and deduction for
                                                     '
                                                       professional services,                 disputed      value of collateral or setoff to calculate unsecured daim.
                                                                                                            Total claim, if            Deduction for value Unsecured claim
                                                                                                            partially secured          of collateral or setoff
    Wells Enterprises, !                                          Trade Debt                                                                                             $58,133.99
    Inc.                  bjknutson@biuebu
    #774080              nny.com
    4080 Solutions                                                                                                                                                                    !

    Center
  [ Chicago, IL 60677
 i Eden Creamery LLC                                              Trade Debt                                                                                             $51,876.00
  j Dba Halo Top
!
 I Creamery
f
    P.O. Box 101910                                                                                                                                                                   r}
    Pasadena, CA 91189
    Against The Grain                                             Trade Debt                                                                                             $49,480.56
    Gourmet
    22 Browne Court .    Fax: 802-258-3838
    #11
                                                                                                                                                                                      i
    Brattleboro, VT
    05301
r Crown Equipment                                                 Trade Debt                                !
                                                                                                                                                                        $46,115.65
! Corp
    P.O. Box 641173      Fax: 419-629-9270                    ;

    Cincinnati, OH
    45264
    Bibby Inti Trade                                              Trade Debt                                                                                            $46,054.84
i
    Finance, Inc         info@bibbyusa.co
   For : Half Baked      m
   LLC
   P.O. Box 742890
   Atlanta, GA 30374
   Celebration                                                    Trade Debt                                                                                   5
                                                                                                                                                                        $44,746.96
   Foods/Rich                                                                                                                        i

   Products Corp.
   P.O. Box 8500       i
   Lockbox #1027
   Philadelphia, PA                                                                                                                                           ;
                                                                                                                                     I
    Lindys Homemade                                               Trade Debt                                                                                   l
                                                                                                                                                                        $29,160.00
    LLC
    1341 E Morehead              Fax: 704-391-9016
    Ste 102
    Charlotte, NO 28204
    House of Flavors Inc                                          Trade Debt                                                                                            $29,156.20
                                                              i
    Lockbox #773614                                                                                                                                           :


    3614 Solutions               Fax: 231-845-7371                                                                                   i
    Center
 Chicago, IL 60677
 Oregon Ice                                                       Trade Debt                                                                                            $19,090.46
 Cream/Aldens                   nathan.ngai@oreg
 4600 NW Camas                  onicecream.com
 Meadow Drive
 Ste 100
 Camas, WA 98607



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                               page 2

                         -                   -
Software Copyright (c) 1395 2019 Best Case. LLC www.bestca3e.com                                                                                             Best Case Bankruptcy
                    Case 19-20226                     Doc 1         Filed 05/07/19 Entered 05/07/19 08:01:38                                            Desc Main
                                                                     Document     Page 13 of 67



    Debtor   Sure Winner Foods                                                                                  Case number { if known )
             Name


I Name of creditor and              Marne, telephone number Nature of claim                Indicate If claim j Amount of claim
! complete mailing address,         and email address of    (for example, trade             is contingent, j If the claim is fully unsecured, fill in only unsecured claim amount. If
I including zip code                creditor contact        debts, bank loans,             unliquidated, or j claim is partially secured, fill in total claim amount and deduction for
                                                            professional services,             disputed      i value of collateral or se off to calculate unsecured claim.
                                                                                                               Total claim, if
                                                                                                               partially secured
                                                                                                                                          Deduction for value Unsecured claim
                                                                                                                                          of collateral or setoff                         I
 Serendipity Brands                                             Trade Debt                                                                                                   $11,428.80
1200 Crossways Park
]
111797
• Thompson &
?
                                f                               Trade Debt                                                                                                    $8,952.97
i Johnson Equips Co

( 6926 Fly Road                     Fax: 315 *437-5034
j E. Syracuse, NY
113057
J Philiys Famous                ;                               Trade Debt                                                                                                    $7,070.00
! Water Ice, Inc                i   phillysfamouswate
jPo     Box 936192             \ rice@gmail.com
j Atlanta, GA 31193                                                                                                                                                                  :1
  Optical Phuslon Inc. s                                        Trade Debt                                                                                                   $5,276.00
  305 Foster St
: Suite 102
                       1 Fax: 866-539-6900
!
j Littleton, MA 01460 j




Official form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                  page 3

                                              -             .
Softwate Copyright (c) 1996*2019 Best Case, LLC www.bestcase com                                                                                               Best Case Bankruptcy
                  Case 19-20226                    Doc 1             Filed 05/07/19 Entered 05/07/19 08:01:38                    Desc Main
                                                                      Document     Page 14 of 67




                                                                 United States Bankruptcy Court
                                                                                  ME-ALL
    In re     Sure Winner Foods                                                                                  Case No.
                                                                                      Debtor(s)                  Chapter    11



                                                     CERTIFICATION OF CREDITOR MATRIX



              I hereby certify that the attached matrix, consisting of                            53   pages, includes the names and addresses of

 all creditors listed on the debtor's schedules.



                                                                           /

  Date:                          /7/ / ?                                   /
                                                                           /
                                                                          Signature 6 f Attorney
                                                                         tifiybph J./Keach
                                                                         Bernstein Shur Sawyer & Nelson
                                                                         100 Middle Street
                                                                         PO Box 9729
                                                                         Portland, ME 04104-5029
                                                                         (207) 774-1200 Fax: (207) 774-1127




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 15 of 67


                  Acadia Insurance Company
                  One Acadia Commons
                  P.O. Box 9010
                  Westbrook, ME 04098


                  Adam Leturgey
                  51 Reed St .
                  Lockport , NY 14094


                  Adam Mook
                  363 Vine St
                  Milton, PA 17847


                  Adam Rinker
                  650 Lantern Ct
                  Red Lion, PA 17356


                  Adam Sacca
                  6715 Liebler Rd.
                  Unit B
                  Boston, NY 14025


                  Adam Switzer
                  48 Bending Creek Rd
                  Apt. 4
                  Rochester, NY 14624


                  ADP, LLC.
                  P. O. Box 842875
                  Boston, MA 02284


                  Adrienne Olcott
                  24 Jarvis Dr
                  Manlius, NY 13104


                  Against The Grain Gourmet
                  22 Browne Court , #11
                  Brattleboro, VT 05301
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 16 of 67


                  Aime Bellavance & Sons, Inc.
                  P.0. Box 398
                  5 South Vine St.
                  Barre, VT 05641


                  Alex Cole
                  123 N Grant St
                  Shamokin , PA 17872



                  Alex Savage
                  25 Bradley Street
                  Saco, ME 04072


                  Alexander Coffey
                  390 Butternut Trail
                  Wells, ME 04090


                  Alexander DeRoche
                  122 Range E Rd
                  Limerick, ME 04048


                  Ambrose Advisors
                  500 Newport Center Dr .
                  Suite 850
                  Newport Beach, CA 92660-7017


                  American Food & Vending
                  124 Metropolitan Park Dr.
                  Syracuse, NY 13088


                  AmeriCold Logistics, LLC
                  Attn: Chief Financial Officer
                  10 Glenlake Parkway
                  South Tower, Suite 800
                  Atlanta, GA 30328


                  AmeriCold Logistics, LLC
                  26726 Network Place
                  Chicago, WI 60673
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 17 of 67



                  Ameritas Life Insurance Corp
                  P.0. Box 86881
                  Lincoln, NE 68501


                  Amy G. Fitzpatrick
                  103 Pinehurst Ave.
                  Keene, NH 03431


                  Amys Kitchen
                  P.0. Box 4759
                  Petaluma , CA 94955


                  Andrew Madigan
                  88 Hemlock Dr
                  Hanover, PA 17331


                  Andrew Sibley
                  238 Charles Ave
                  Apt 1
                  Syracuse, NY 13209


                  Angy 's Landolfi Food Group, LLC
                  77 Servistar Industrial Way
                  Westfield , MA 01085


                  Anthem Blue Cross Blue Shield Of Maine
                  P.0. Box 1168
                  Newark, NJ 07101


                  Anthem Dental
                  P.O. Box 202837
                  Dept 083726
                  Dallas, TX 75320


                  Anthem Life
                  Dept L-8111
                  Columbus , OH 43268
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 18 of 67


                   Anthony Asaro
                   22 Grove Street
                   Apt 4
                   Baldwinsville, NY 13027


                  Anthony D. Peters
                  59 East Cherbourg Dr
                  Cheektowaga , NY 14227


                  Anthony Spinelli
                  18 Hillman Street
                  Wilkes Barre, PA 18705



                  Arbon Equipment Corp.
                  Customer 220238
                  25464 Network Place
                  Chicago, IL 60673


                  At&T Mobility
                  National Business Services
                  P.O. Box 9004
                  Carol Stream, IL 60197


                  B&B Extreme Commercial
                  Specialists
                  355 North Pendergast Road
                  Phoenix, NY 13135


                  B&B Truck Repair
                  5 Hemlock Dr.
                  Saco, ME 04072



                  Bailey Dawson
                  130 Pennsylvania Ave
                  Lockport , NY 14094
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 19 of 67


                   Barry A. Kelly
                   192 Depot Road
                   Unit 3
                   Belgrade, ME 04917


                   Battery Power Systems, Inc.
                   P.0. Box 189
                   E. Syracuse, NY 13057


                  Beacon Auto Glass
                  140 Monadnock Highway
                  East Swanzey, NH 03446


                  Beau Savage
                  25 Bradley Street
                  Saco, ME 04072


                  Benjamin Purdy
                  91 Broad St
                  #3 E
                  Waterford, NY 12188


                  Bennett Law Firm, P.A.
                  121 Middle Street , Ste. 300
                  Portland, ME 04101


                  Best Western
                  Clearfield Inn
                  14424 Clearfield Shawville Hwy
                  Clearfield, PA 16830


                  Best Western
                  Inn & Conference Center
                  82 North Park Place
                  Dubois, PA 15801



                  Best Western University
                  3051 West State Street
                  Olean, NY 14760
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 20 of 67


                  Beth Baker
                  41 St. Joan Lane
                  Cheektowaga, NY 14227


                  Beyond Better Foods
                  P.0. Box 785325
                  Philadelphia, PA 19178


                  Bibby Inti Trade Finance, Inc
                  For : Half Baked LLC
                  P.0. Box 742890
                  Atlanta, GA 30374


                  Big Papous Kitchen, LLC
                  28 Stroudwater Street
                  Westbrook, ME 04092


                  Blue Seal Janitorial Service
                  P.O. Box 404
                  Brewerton, NY 13029


                  Bradley Gardner
                  919 Main Street
                  Clifton Park, NY 12065



                  Bradley Turgeon
                  38 Rosewood Drive
                  Saco, ME 04072


                  Brady Vigario
                  133 Stagecoach Dr
                  Newport , VT 05855


                  Brandon Andrews
                  1502 Old Farm Ln
                  York, PA 17403
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 21 of 67


                  Brandon Robb
                  116 Stonebrook Dr.
                  Palmyra, PA 17078


                  Brendan Enwright
                  53 Eel St
                  Boscawen, NH 03303


                  Brendan Rogers
                  146 W Grand Ave
                  #64
                  Old Orchard Beach, ME 04064


                  Brennan Leahey
                  114 Windsor Dr
                  North Syracuse, NY 13212


                  Brent Johnson
                  132 Toad Hill Rd
                  Sugar Hill, NH 03586


                  Brett Benner
                  494 Ossippee Trail
                  Gorham, ME 04038


                  Brian Dewitt
                  73 Hillview Ave.
                  Saco, ME 04072


                  Brian Hemingway
                  36 W Chops Pt Rd
                  Bath , ME 04530


                  Bruce Sowers
                  1916 Wilderness Rd
                  Lancaster , PA 17603
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 22 of 67


                  Bryan Keith
                  171 NY-146
                  Altamont , NY 12009


                  Bud Fralick
                  763 Cherry Valley Hill Road
                  Maine, NY 13802


                  Budget Document Technology
                  Automated Mailing Solutions
                  P.O. Box 2322
                  Lewiston, ME 04241


                  Budget Document Technology
                  P. O. Box 660831
                  Dallas, TX 75266


                  Budget Document Technology
                  P.O. Box 609
                  Cedar Rapids, IA 52406


                  Bugsy's Pest Control
                  P.O. Box 10424
                  Portland, ME 04104


                  Caleb Drouin
                  29 Moody Street
                  Saco, ME 04072


                  Cameren Sonner
                  15 Bridge Street
                  Apt # 1
                  Sydney, NY 13838


                  Cameron Brochu
                  6 Jana Lane
                  Scarborough, ME 04074
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 23 of 67


                  Cameron McClure
                  108 Center St
                  Little Valley, NY 14755


                  Candi Coffin
                  49 Johnson Hill Rd
                  Poland, ME 04274


                  Cantara Commercial Collision
                  2 Alewive Park Road
                  Kennebunk, ME 04043


                  Cape Cod Cafe Foods, Inc.
                  989 Main Street
                  Brockton, MA 02301


                  Carl Fitzwater
                  63 Clinton Avenue
                  Cortland, NY 13045


                  Carla's Pasta Inc.
                  50 Talbot Lane
                  South Windsor, CT 06074


                  Casella Recycling
                  P.O. Box 1364
                  Williston, VT 05495


                  Cathy Geffers
                  99 South Street
                  Gorham, ME 04038


                  Cathy Zoll
                  32425 NYS Rt. 12
                  Depauville, NY 13632
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 24 of 67



                   Caulipower
                   P.0. Box 75416
                   Chicago, IL 75416


                   Celebration Foods/Rich Products Corp.
                   P.0. Box 8500
                   Lockbox #1027
                   Philadelphia , PA 19178


                  Central Maine Power Co.
                  P.O. Box 847810
                  Boston, MA 02284


                  Chad Beck
                  415 Terrace Lane
                  Montoursville, PA 17754


                  Charles C. Litwin
                  98 Country Club Rd N
                  Northampton, PA 18067


                  Charles L. Wildes Jr.
                  127 Keswick Road
                  South Portland, ME 04106-5336


                  Charles Piotrowski
                  1112 Clearvue Drive
                  Alden, NY 14004


                  Chester Coffey
                  251 Oak Woods Road
                  North Berwick, ME 03906


                  Chloe ' s Soft Serve Fruit Co.
                  37 W 17th Street
                  Suite 4w
                  New York, NY 10011
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 25 of 67



                   Chris Wadleigh
                   37 Towle Ave
                   Hampton, NH 03842


                  Christian Reed
                  11 Holmes Dr
                  Manchester , NH 03104


                  Christina Northcutt
                  27 Quimby St
                  Apt. 102
                  Biddeford , ME 04005


                  Christopher Coates
                  180 Kestrel Lane
                  Boalsburg, PA 16827


                  Christopher Donohue
                  136 Bower Rd
                  Poughkeepsie, NY 12603


                  Christopher Koczacik
                  1071 Genesee Park Blvd
                  Rochester , NY 14619


                  Ciao Bella Gelato Co. Inc.
                  P.O. Box 781938
                  Philadelphia, PA 19978


                  Cintas Corporation Loc. 121
                  P.O. Box 630803
                  Cincinnati , OH 45263


                  City Of Saco
                  300 Main Street
                  Saco, ME 04072
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 26 of 67


                  Clean-O-Rama
                  P. O. Box 400
                  Gorham, ME 04038


                  Coastal Telephone
                  P.O. Box 348
                  Old Orchard Beach, ME 04064


                  Colin Frey
                  242 Brunswick Avenue
                  Gardiner, ME 04345


                  Colony Hardware Corp
                  P.O. Box 21216
                  New York, NY 10087


                  Comfort Inn & Suites
                  411 Route 3
                  Plattsburgh, NY 12901


                  Connie Stevens
                  55 River Street
                  #3
                  Hoosick Falls , NY 12090


                  Coty McGahey
                  42 Mckenney Rd
                  Saco, ME 04072


                  Cross Benefit Solutions
                  P.O. Box 469
                  Augusta, ME 04332


                  Crown Credit Company
                  P.O. Box 640352
                  Cincinnati, OH 45264
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 27 of 67



                   Crown Equipment Corporation
                   P.0. Box 641173
                   Cincinnati, OH 45264


                  Crown Equipment Corporation
                  44 S. Washington Street
                  New Bremen, OH 45869


                  Crystal Lee Poole
                  205 Gray Road
                  Gorham, ME 04038


                  Cunningham Security
                  10 Princes Point Rd.
                  Yarmouth, ME 04072


                  Dale J. Giali
                  Mayer Brown LLP
                  350 South Grand Avenue
                  25th Floor
                  Los Angeles, CA 90071


                  Daniel Crawley
                  11 Bath Township Road
                  East Nassau, NY 12062


                  Daniel Goehring
                  4971 Old Sterrettania Rd.
                  Erie, PA 16506


                  Daniel Hair
                  6112 Cobblestone Drive
                  Apt C3
                  Cicero, NY 13039


                  Darryl Monteith
                  126 Levenseller Rd
                  Holden, ME 04429
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 28 of 67


                  David C. Boutin
                  P.0. Box 1772
                  Rockland, ME 04841


                  David Cole
                  2525 Birney Ave.
                  Scranton, PA 18505


                  David Jones
                  302 Short St.
                  Pen Argyl, PA 18072


                  David Ste. Marie
                  21 Village Green Dr
                  Saco, ME 04072


                  Deal Trading, Ltd.
                  P.O. Box 315
                  Radio City Station
                  New York, NY 10101


                  Deborah A. Shaver
                  87 Ridge Ave.
                  Ephrata, PA 17522


                  Dept 51-7818256462
                  Staples Credit Plan
                  P.O. Box 78004
                  Phoenix, AZ 85062


                  Diane Deloach
                  130 Osborne St.
                  Auburn, NY 13021


                  Dist & Suppliers Group
                  c/o Bangor Savings Bank
                  P. O. Box 656
                  Bangor, ME 04402
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 29 of 67



                  Don Cramer
                  1277 River Road
                  Lindley, NY 14858


                  Donald Evans
                  9193 E Mud Lake Rd
                  Baldwinsville , NY 13027


                  Donavon Harris
                  25 Salisbury Square
                  Apt. 1
                  Randolph, VT 05060


                  Dot Foods
                  #774529
                  4529 Solutions Center
                  Chicago, IL 60677


                  Doug Ade
                  2843 4 Mile Dr
                  Montoursville, PA 17754


                  Douglas Bort
                  8617 Woodsboro Drive
                  Baldwinsville, NY 13027


                  Douglas F. Barrett
                  522 Mapledale Road
                  Bridgewater , NY 13313


                  Dr. Oetker Usa
                  10000 Midlantic Drive
                  Suite 107w
                  Mount Laurel, NJ 08054


                  Drivers Leasing , Inc.
                  P.O. Box 197
                  Fairview Village, PA 19409
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 30 of 67



                   Dsd Partners
                   P.O. Box 1299
                   Midlothian, VA 23113


                  Dufour Tax Group LLC
                  215 Commercial Street
                  3rd Floor
                  Portland, ME 04101


                  Dupuis Hardware & Locksmith
                  2 Spruce Street
                  Biddeford, ME 04005


                  East Coast Ice Cream
                  Box 60498
                  Charlotte, NC 28260


                  Eden Creamery LLC
                  Dba Halo Top Creamery
                  P.O. Box 101910
                  Pasadena , CA 91189



                  Edward Smith
                  114 E Clinton St.
                  Johnstown, NY 12095



                  Eliazar Diaz
                  654 Daniels Rd
                  Nazareth, PA 18064



                  Elizabeth Anderson
                  535 Spring St
                  Westbrook, ME 04092


                  Elizabeth 0'Leary- Brooks
                  22 Crestwood Dr.
                  Westbrook, ME 04092
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 31 of 67


                  Eric R Maurer
                  838 Lincoln Ave
                  Northampton, PA 18067


                  Eric Sheedy
                  13169 Park St
                  Apt. 2
                  Alden, NY 14004


                  Eric Therrien
                  13 Summer St
                  Apt. 203
                  Biddeford, ME 04005


                  Ever Better Eating, Inc.
                  Dba Rustic Crust Co.
                  P.0. Box 56
                  Pittsfield, NH 03263


                  Fairfield Inn & Suites
                  102 Ballardvale Drive
                  White River Jet , VT 05001


                  Fieldbrook Foods Corp.
                  39384 Treasury Center
                  Chicago, IL 60694


                  Firefly, LLC
                  P.O. Box 492
                  Brunswick, ME 04011


                  First Light
                  P.O. Box 1301
                  Williston, VT 05495


                  Fleet Fueling
                  P. O. Box 6293
                  Carol Stream , IL 60197
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 32 of 67



                   Fleetscreen, Ltd.
                   2421 West 7th Street
                   Suite 350
                   Fort Worth, TX 76107


                  Frank Albanese
                  8750 Gaskin Rd
                  Clay, NY 13041


                  Fred's Coffee Company
                  112 Washington Street
                  Oakland , ME 04963


                  Friendlys Ice Cream
                  c/o Dean Illinois Dairies, LLC
                  23682 Network Place
                  Chicago, IL 60673


                  Gabriella M Winslow
                  P.0. Box 25
                  E Parsonsfield, ME 04028


                  Gelato Fiasco
                  2 Industry Road
                  Brunswick, ME 04011



                  Giffords Ice Cream
                  25 Hathaway Street
                  Skowhegan, ME 04976


                  Good Humor/Breyers Ice Cream
                  24596 Network Place
                  Chicago, IL 60673


                  Greenway Marketing & Packaging
                  P.O. Box 700
                  Sunapee, NH 03782
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 33 of 67



                  Gregory Capsello
                  6290 Wrights Hotel Course
                  Cicero, NY 13039


                  Gregory Martin
                  4 Daisy Lane
                  Poughkeepsie, NY 12603


                  Gregory Nesbit
                  145 Gamlaw Rd
                  Champlain, NY 12919


                  Gregory Scholl
                  75 Old Mill Road
                  Shermansdale, PA 17090


                  Group Dynamic , Inc.
                  411 U . S. Route One
                  Falmouth, ME 04105


                  Hampton Inn
                  48 Industrial Park Road
                  Saco, ME 04072


                  Hannaford Bros. Co. , LLC
                  Attn: Mike Emery
                  145 Pleasant Hill Road
                  Scarborough, ME 04074


                  Harmon' s Floral
                  737 Congress Street
                  Portland , ME 04102



                  Harvey Lagrange
                  31 Brann Avenue
                  West Gardiner, ME 04345
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 34 of 67


                   Healthworks- Western New York LLP
                   P.0. Box 8000
                   Dept 425
                   Buffalo, NY 14267


                  Heath Swank
                  249 West Hill Road
                  Waverly, NY 14892


                  Heidi Zuber
                  Managing Counsel
                  Nestle / Nestle Dreyer's Ice Cream Co.
                  5929 College Avenue
                  Oakland , CA 94618


                  House of Flavors Inc
                  Lockbox #773614
                  3614 Solutions Center
                  Chicago, IL 60677


                  HP Hood LLC
                  P.0. Box 4064
                  Attn: Julie Superak
                  Boston, MA 02211


                  HYG Financial Services, Inc.
                  P. O. Box 14545
                  Des Moines, IA 50306


                  Ian Kilburn
                  553 S Commercial St, APT #402
                  Manchester, NH 03101


                  Ice   Cold Brands, LLC
                  Dba   Solero
                  600   Hwy 169 S.
                  St.   Louis Park, MN 55426
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 35 of 67



                  IDS Engineering
                  1901 Nelson Miller Parkway
                  Louisville, KY 40223


                  Iix - Insurance Info Exchange
                  General Post Office
                  P.0. Box 27828
                  New York, NY 10087


                  Incredible Foods
                  75 Sprague Street
                  Boston, MA 02136


                  Internal Revenue Services
                  Attn: Centralized Insolvency Operation
                  P.O. Box 7346
                  Philadelphia, PA 19101-7346


                  Interstate Fire Protection
                  P.O. Box 187
                  Gardiner , ME 04345


                  Isaiah Glavin
                  24 Hodgdon Road
                  Gorham, ME 04038


                  J & J Snack Foods Corp
                  Lockbox 9626
                  P. O. Box 8500
                  Philadelphia , PA 19178


                  J. Hannah Mechanical
                  P.O. Box 1578
                  Saco, ME 04072


                  J.C. Ehrlich
                  P.O. Box 13848
                  Reading, PA 19612
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 36 of 67


                   James Beaulieu
                   279 Huff Rd
                   Lyman, ME 04002


                   James D. Farley
                   104 Fort Edward Rd
                   Fort Edward, NY 12828


                  James Harris
                  128 W Pleasant St
                  L23
                  Manlius, NY 13104



                  James Hoy
                  524 Rochester Street
                  Fulton, NY 13069


                  James Mendelson
                  16891 County Rd 62
                  Watertown, NY 13601


                  James Popeck
                  419 Ballyhack Rd.
                  Port Crane, NY 13833


                  Jamey Faller
                  10 Bartlett Street
                  Apt 2
                  Saco, ME 04072


                  Jamie McLean
                  533 Stowell Dr
                  Apt 3
                  Rochester, NY 14616


                  Jane Frey
                  90 Rowe Avenue
                  Portland, ME 04102
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 37 of 67



                  Jared Zimmer
                  2130 Lincoln Way East
                  Chambersburg, PA 17202


                  Jason Aston
                        -
                  998 16 S Krocks Rd
                  Wescosville, PA 18106


                  Jason Brooks
                  66 Granite Street
                  Biddeford, ME 04005


                  Jason Bunn
                  161 North Fulton St.
                  Auburn, NY 13021


                  Jason Saunders
                  209 Saxton St
                  Lockport, NY 14094


                  Jason Zoll
                  32425 Nys Route 12
                  P. O. Box 108
                  Depauville, NY 13632


                  Jeffrey Dorais
                  71 May St.
                  Biddeford , ME 04005


                  Jeffrey Fitzpatrick
                  103 Pinehurst Ave.
                  Keene, NH 03431


                  Jeffrey Uhl
                  2802 Route 219
                  Brockway, PA 15824
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 38 of 67



                  Jeffrey Veldhuis
                  388 Truax Rd.
                  Amsterdam, NY 12010


                  Jenifer Gustafson-Seamens
                  12350 Jackson Run Rd
                  Sugar Grove, PA 16350


                  Jennifer M . Sabol
                  122 Honeysuckle Dr.
                  Boalsburg, PA 16827


                  Jeremy Wiedemann
                  119 Windfall Road
                  Eldred, PA 16731


                  Jodi Lea Strid
                  656 Middle Rd
                  Waterboro, ME 04087


                  John Haynes
                  1506 Winner Road
                  Williamsport , PA 17701


                  John Poulson
                  375 Sunset Road
                  Orrtanna, PA 17353


                  John Smith
                  737 Columbia Turnpike
                  D6
                  East Greenbush, NY 12061


                  John Wright
                  15 Balsam Rd
                  So Portland , ME 04106
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 39 of 67


                  Johnathan Kaetzel
                  39 Pulaski St
                  Buffalo, NY 14206


                  Jonathan Boyer
                  4262 Darling Hill Road
                  Newport , VT 05855


                  Jonathan Green
                  1236 Richville Rd
                  Standish, ME 04084


                  Jonathan Penley
                  36 Essex St
                  Sanford, ME 04073


                  Jonathan St . Don
                  392 Stone St.
                  Oneida, NY 13421


                  Jonathan Zolkosky
                  7807 Braniff Cir
                  Cicero, NY 13039


                  Jonathon Smith
                  213 Spruce St
                  Apt. B
                  Kingston, PA 18704


                  Joseph Fitzpatrick
                  38 Northwest St.
                  Charlestown, NH 03603


                  Joseph Rathbun
                  102 Camden Road
                  Syracuse, NY 13219
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 40 of 67



                  Joseph Wittman
                  40 Brook Ln
                  West Seneca , NY 14224


                  Joseph ' s Gourmet Pasta Co
                  262 Primrose Street
                  Haverhill, MA 01830


                  Joshua Barton
                  622 Deacon St
                  Scranton, PA 18509


                  Joshua Cumings
                  287 Cedar Ct
                  Baldwinsville, NY 13027


                  Joshua Dwyer
                  12474 NY-176
                  Cato, NY 13033


                  Joshua Ellis
                  30 Dracut Ave.
                  So Portland, ME 04106



                  Juliana Kimmel
                  632 Edwards Ave
                  Pottville City, PA 17901


                  Justin Hall
                  3860 Pintail Path
                  Liverpool, NY 13090


                  Justin T. Ejbisz
                  3816 Harvard St
                  Hamburg, NY 14075
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 41 of 67


                   Karl Wendt
                   3843 Oneida Street
                   New Hartford, NY 13413


                  Kayla Patterson
                  103 Susan Lane
                  Carlisle, PA 17013


                  Kemps, LLC
                  P.O. Box 219598
                  Kansas City, MO 64121


                  Kenneth G. Cole
                  15 Balsam Lane
                  Kennebunk, ME 04043


                  Kenneth R Rabideau
                  117 Cane Road
                  Saranac, NY 12981


                  Kenneth Wagner
                  P. O. Box 120
                  116 Forest Street
                  Auburn, PA 17922


                  Kevin J Kubecka
                  785 Fyler Rd Lot 117
                  Kirkville, NY 13082


                  Kevin Krissoff
                  77 Dole Dr.
                  Portland, ME 04103


                  Kevin Neubert
                  521 E Landis Street
                  Coopersburg, PA 18036
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 42 of 67


                   Kevin Racine, CRIS
                   Senior VP, Commercial Insurance
                   USI Insurance Services LLC
                   12 Gill Street, Suite 5500
                   Woburn, MA 01801


                  Kevin Wilkins
                  8332 Radian Path
                  Baldwinsville, NY 13027


                  KeyBank, National Association
                  Attn: Neil C. Buitenhuys
                  One Canal Plaza, 2nd Floor
                  Portland, ME 04101


                  Konica Minolta
                  21146 Network Place
                  Chicago, IL 60673


                  Kyle Farmer
                  72 Red Leaf Drive
                  Rochester , NY 14624


                  Kyle Schwenk
                  199 W Market St
                  Berrysburg, PA 17005


                  Lansa Inc.
                  6762 Eagle Wasy
                  Chicago, IL 60678


                  Leader Distribution Sytems
                  P.O. Box 8285
                  Brattleboro, VT 05304


                  Lee Smith
                  606 1/2 Second North Street
                  Syracuse, NY 13208
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 43 of 67



                  Leonard Kruszewicz
                  1145 West 35th St.
                  Erie , PA 16508


                  Liftech Equipment Companies
                  6847 Ellicott Drive
                  E Syracuse, NY 13057


                  Lindy's Homemade LLC
                  1341 E Morehead
                  Ste 102
                  Charlotte, NC 28204


                  Loren Starnes
                  338 County Rte 11
                  Lot 11
                  West Monroe, NY 13167


                  Luke Bailey
                  128 Keymar Drive
                  York, PA 17402


                  Lynn O' neal
                  15 Willow Avenue
                  Old Orchard Beach, ME 04064


                  Mackenzie Butler
                  82 county rt 55
                  Fulton, NY 13069


                  Magisterial District
                  No Mdj-23-3-01
                  321 North Furnace Street
                  Birdsboro, PA 19508


                  Maine Grocers Association
                  P. O. Box 5234
                  Augusta, ME 04332
Case 19-20226   Doc 1       Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                             Document     Page 44 of 67



                  Maine Motor Transport Assoc.
                  P.0. Box 857
                  Augusta, ME 04330


                  Maine Revenue Services
                  c/o Kevin J. Crosman, Esq .
                  Office of the Attorney General
                  6 State House Station
                  Augusta, ME 04333


                  Maine Water
                  93 Industrial Park Road
                  Saco, ME 04072


                  Marcum LLP
                  100 Commercial Street
                  Suite 3000
                  Portland, ME 04101


                  Marcus Lancaster
                  11 Sneb Rd
                  Hollis, ME 04042


                  Marie Brennan
                  Atlas Insurance Management
                  Whitehall House, 3rdFl . 238 N. Church St
                  P.O. Box 699 Grand Cayman
                        -
                  KYI 1107 Cayman Islands


                  Marion Stone
                  155 Little Falls Rd
                  Hollis , ME 04042


                  Mark A Costine
                  1563 Main St
                  Berlin, NH 03570
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 45 of 67


                  Mark Delcourt
                  27 Rocklinn Drive
                  Windham, ME 04062


                  Mark Johnston
                  767 South High St.
                  Bridgton, ME 04009


                  Mark K. Googins, Esq .
                  Verrill Dana , LLP
                  One Portland Square, 9th Floor
                  Portland, ME 04101


                  Mark Lailer
                  6 Berry Road
                  Buxton, ME 04042


                  Mark McCartney
                  847 N Kearney St
                  Allentown, PA 18109


                  Mark Samolis
                  54 Walzer Road
                  Rochester, NY 14622


                  Mark Williams
                  19 S. Granby Road
                  Fulton, NY 13069


                  Mars Chocolate North America
                  P. O. Box 71209
                  Chicago, IL 60694


                  Mason Mank
                  15 Lois Ln
                  Waldoboro, ME 04572
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 46 of 67



                   Massachusetts Department of Revenue
                   100 Cambridge Street
                   Boston, MA 02114


                  Material Handling Sales
                  20 Downeast Drive
                  Yarmouth, ME 04096



                  Matthew Corser
                  3 Alfred Street
                  Middleport, NY 14105


                  Matthew Hanford
                  8354 Golden Larch Lane
                  Liverpool, NY 13090


                  Matthew Meckley
                  2661 Dunbarton Dr
                  Dover, PA 17315


                  Matthew Rancourt
                  70 Forest Hills Dr
                  Levant, ME 04456


                  Matthew Wilkinson
                  212 Draper Ave
                  Syracuse, NY 13219


                  Maureen M. Houghtaling
                  1301 Ruxton Road
                  York, PA 17403


                  Mcintosh Box & Pallet Co. Inc.
                  5864 Pyle Drive
                  E Syracuse, NY 13057
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 47 of 67


                  Melanie Voiles
                  1515 Luzerne St
                  Bethlehem, PA 18017


                  Michael Bacon
                  108 Jalappa Rd
                  Hamburg, PA 19526


                  Michael Caton
                  513 New County Rd
                  Dayton, ME 04005


                  Michael Decamillis
                  396 Main St
                  Beacon, NY 12508


                  Michael Dumont
                  37 Buttonwood Dr.
                  Berwick, ME 03901


                  Michael Fortunato
                  715 Main St
                  Duryea, PA 18642


                  Michael Grover
                  1 Sapphire Dr.
                  Biddeford, ME 04005


                  Michael Long
                  206 Franklin St
                  Apt. A
                  Elmira , NY 14904


                  Michael Oliveri
                  8260 Elaine Cir
                  Liverpool, NY 13090
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 48 of 67



                  Michael Ondreyko
                  86 Adams Ave.
                  Johnson City, NY 13790


                  Michael Pagliuca
                  17 Tyler Lane
                  Berwick, ME 03901


                  Michael R. Herlowski
                  135 County Route 23
                  Lot # 28
                  Constantia, NY 13044


                  Michael Scruggs
                  225 Broad St
                  Auburn, ME 04210


                  Michael Steve
                  314 Countrywood Drive
                  Hanover Township, PA 18706


                  Michael Todaro
                  110 Long Rd.
                  Palmyra, PA 17078


                  Michael Young
                  6456 Orange Street
                  East Petersburg, PA 17520


                  Modern Material Handling Co.
                  2 Commercial Drive
                  P.0. Box 5658
                  Greenville, SC 29606


                  MRK Leasing, Ltd.
                  619 Linda Street
                  Rocky River, OH 44116
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 49 of 67



                  Mullen Industrial Handling
                  6245 Fly Road
                  P.0. Box 13057
                  East Syracuse, NY 13057


                  Nathan Goulet
                  10 Estates Circle
                  Laconia, NH 03246



                  Nathan Thibault
                  511 Hogback Road
                  Johnson, VT 05656


                  Natural Rocks Ice Co.
                  299 Harold L Dow Highway
                  Eliot, ME 03903


                  Nestle Dreyer's Ice Cream Company
                  Attn: Steve Kross, VP
                  5929 College Avenue
                  Oakland, CA 94618


                  Nestle Dryer's Ice Cream Company
                  5929 College Avenue
                  Oakland , CA 94618


                  New England Ice Cream Corp.
                  Dept 3530
                  P.O. Box 4110
                  Woburn, MA 01888


                  New Hampshire Department of Revenue
                  109 Pleasant Street
                  Concord, NH 03301



                  New Harrisburg Truck Body Co
                  408 Sheely Lane
                  Mechanicsburg, PA 17050
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 50 of 67


                  New York Dept , of Taxation & Finance
                  Bankruptcy Section
                  P.0. Box 5300
                  Albany, NY 12205-0300


                  New York State Estimated Income Tax
                  Processing Unit
                  P. O. Box 4136
                  Binghampton, NY 13902


                  Nicholas Harper
                  57 State Street
                  Apt. 2
                  Biddeford , ME 04005


                  Nicholas Ouellette
                  22 Jefferson St
                  Apt. 1L
                  Biddeford, ME 04005


                  Nicholas Rush
                  9 Aspen St
                  Bangor, ME 04401


                  Nicholas Singer
                  3010 Pine Ave
                  Apt 3
                  Altoona, PA 16601


                  Northeast Great Dane
                  P . O. Box 5847
                  Hillsborough, NJ 08844


                  Northside Collision
                  8025 Brewerton Road
                  Cicero, NY 13039
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 51 of 67



                  Northstar Disposal
                  89 Guion St.
                  Springfield , MA 01104


                  Northwestern Mutual Life
                  720 East Wisconsin Ave .
                  Milwaukee, WI 53202


                  Occupational Health Centers
                  P.O. Box 8750
                  Elkridge, MD 21075


                  Occupational Health Centers of the
                   South West, P.A.
                  P.O. Box 20127
                  Cranston, RI 02920


                  Oggi Foods Inc.
                  8790 Rue Champ D'eau
                  Montreal , Quebec, HIP 2Y8
                  CANADA


                  Ohio Department of Taxation
                  4485 Northland Ridge Blvd.
                  Columbus, OH 43229


                  Ohio National Life Assurance
                  P. O. Box 641004
                  Cincinnati, OH 45264


                  Omnitracs, LLC
                  File No. 54210
                  Los Angeles, CA 90074


                  Optical Phusion Inc.
                  305 Foster St.
                  Suite 102
                  Littleton, MA 01460
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 52 of 67



                  Oregon Ice Cream/Aldens
                  4600 NW Camas Meadow Drive
                  Ste 100
                  Camas, WA 98607


                  Pablo Barcelo
                  31 Regina Drive
                  Rochester , NY 14606


                  Paetec
                  P. O. Box 9001013
                  Louisville, KY 40290


                  Palermo Villa Inc
                  P. O. Box 78805
                  Milwaukee, WI 53278


                  Past & Present Auto Repair
                  687 Alfred Road
                  Arundel, ME 04046


                  Patco Construction Co.
                  1293 Main St.
                  Sanford, ME 04073


                  Patrick Knapp
                  128 Eureka St
                  Syracuse, NY 13204


                  Patrick Tulley
                  267 Prim Road
                  Unit 2
                  Colchester , VT 05446


                  Patrick W Mangin
                  32 Davis Rd .
                  Buxton, ME 04093
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 53 of 67


                   Patrick Williamson
                   500 Stafford Ave
                   Syracuse, NY 13206


                  Patruno Electric
                  417 East Division Street
                  Syracuse, NY 13208


                  Paul Boyd
                  8438 Transit Ln
                  Baldwinsville, NY 13027


                  Pennsylvania Dept of Revenue
                  P.0. Box 280504
                  Harrisburg , PA 17128


                  Peter Bonti
                  74 Cat Mousam Rd
                  Kennebunk, ME 04043


                  Peter Deraps
                  85 Garland Rd
                  Winslow, ME 04901


                  Peter Nolette
                  192 Old Alfred Road
                  E Waterboro, ME 04030


                  Peter Petit Excavating, Inc.
                  61 Harding St
                  Biddeford , ME 04005


                  Phillys Famous Water Ice, Inc
                  P.O. Box 936192
                  Atlanta, GA 31193
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 54 of 67



                  Physical Therapy Plus
                  207 Pine Street
                  Syracuse , NY 13210


                  Pioneer Cold
                  149 Plainfield Street
                  Chicopee, MA 01013


                  Pod
                  Podco, LLC
                  1 Park Row, Suite 401
                  Providence, RI 02093


                  Preferred Freezer Services
                  Of Avon, LLC
                  55 Murphy Drive
                  Avon, MA 02322


                  Pulse
                  P.O. Box 8000
                  Dept 1326
                  Buffalo, NY 14240


                  Quality Inn
                  250 Odlin Road
                  Bangor, ME 04401


                  Ralph Green
                  1382 Penny Ln
                  Danville, VT 05828



                  Ralph Roberson
                  37 Vly Rd Apt. # 2
                  Colonie, NY 12205



                  Raymond Bourdon
                  27 Alden St
                  Massena, NY 13662
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 55 of 67



                  Rhode Island Division of Taxation
                  1 Capital Hill
                  Providence, RI 02908


                  Rich Products Corporation
                  Attn: Legal Department
                  One Robert Rich Way
                  Buffalo, NY 14213


                  Richard Nadler
                  23 Miracle Lane
                  Loudonville, NY 12211


                  Richard Ouellette
                  29 Pleasant St
                  Apt B
                  Saco, ME 04072


                  Richard Willey
                  176M Capitol Hill Dr
                  Londonderry, NH 03053


                  River Valley Foods
                  5881 Court Street Road
                  Syracuse, NY 13206


                  Robert Bolen
                  311 Royal Hunt Way
                  Lititz, PA 17543


                  Robert Mangham
                  177 Chaffee Ave.
                  Syracuse , NY 13206


                  Robert Smith
                  631 E North St
                  2nd Floor
                  Bethlehem, PA 18018
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 56 of 67



                  Roger Clement, Esq.
                  VerrillDana , LLP
                  One Portland Square , 9th Floor
                  Portland, ME 04101


                  Roman Gilchrist
                  309 Tennyson Ave
                  Syracuse, NY 13204


                  Royce Pelkey
                  300 Lang Road
                  Richmond, NH 03470


                  Runyon Kersteen Ouellette
                  20 Long Creek Drive
                  South Portland, ME 04106


                  Ryan Kratz
                  103 Farwood Dr
                  Baldwinsville , NY 13027


                  Ryan Owens
                  22 Bill's Way
                  Freeville, NY 13068


                  Ryder Transportation Svcs
                  P.O. Box 96723
                  Chicago, IL 60693


                  Samuel Sibley
                  815 Turtle St
                  Apt 2
                  Syracuse, NY 13208


                  Sara MacDonald
                  396 Wheatfield St
                  North Tonawanda , NY 14120
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 57 of 67



                  Schoeps Ice Cream
                  514 Division St.
                  P.0. Box 3249
                  Madison, WI 53704


                  Schwan's Consumer Brands, Inc.
                  8500 Normandale Lake Boulevard
                  Suite 2000
                  Minneapolis, MN 55437


                  Scott A. Parsons
                  1 Labonte West Ave
                  Saco, ME 04072


                  Scott F. Carver
                  25 Marc Dr
                  Sanford, ME 04073


                  Seabee Electric
                  84 Pleasant Hill Road
                  Scarborough, ME 04074


                  Sean Purdy
                  33 Andrew St
                  Unit 15
                  Manchester, NH 03104


                  Serendipity Brands
                  200 Crossways Park
                  Woodbury, NY 11797


                  Seth Tardiff
                  3023 Middle Rd
                  Sidney, ME 04330


                  Shawn Deprey
                  812 Blackstream Rd
                  Hermon, ME 04401
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 58 of 67


                  Shawn Reach
                  37 Old Country Way
                  Limerick, ME 04048


                  Shawn M . Maloney
                  6A Island View Rd.
                  Cohoes, NY 12047


                  Shawn Shin
                  471 Goodwin Rd.
                  Eliot, ME 03903


                  Shawn Sullivan
                  49 Johnson Hill Rd
                  Poland, ME 04274


                  Shea Schlander
                  559 Granite St
                  Manchester, NH 03102


                  Shiretown Motor Inn
                  282 North Road
                  Houlton, ME 04730


                  Simard & Sons, Inc.
                  3 Trident Drive
                  Lewiston, ME 04240


                  Sinco
                  P. O. Box 847817
                  Boston, MA 02284


                  Smart Source Of Boston LLC
                  P.O. Box 932124
                  Atlanta , GA 31193
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 59 of 67



                  Smithfield
                  P.O. Box 74008622
                  Chicago, IL 60674


                  SMMC / Work Well
                  P. O. Box 626
                  Biddeford, ME 04005


                  Software Concepts
                  3 Survey Circle
                  North Billerica, MA 01862


                  Sonia Kondikoff
                  132 Washington St.
                  Bath, PA 18014


                  South Carolina Department of Revenue
                  Estimated Tax
                  P. O. Box 100153
                  Columbia, SC 29202



                  South Carolina Department of Revenue
                  300 A Outlet Pointe Boulevard
                  Columbia, SC 29210


                  State Insurance Fund
                  Disability Benefits
                  P.O. Box 5239
                  New York , NY 10008


                  State Of New Hampshire
                  NH DRA
                  P.O. Box 1265
                  Concord, NH 03302



                  Stefanie Lenart
                  P. O. Box 196
                  Sheppton, PA 18248
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 60 of 67



                  Stephen Clarke
                  21 Chickadee Lane
                  Sebago, ME 04029


                  Stephen Dubois
                  208 Old Alfred Rd
                  Arundel , ME 04046



                  Stephen French
                  64 Webber Ave.
                  Lewiston, ME 04240


                  Stephen Rush
                  9 Court St.
                  Apt. 3
                  Houlton, ME 04730


                  Steve Kross
                  Vice President for Distribution
                  Nestle / Nestle Dreyer's Ice Cream Co.
                  2407 Davis Road
                  Hillsborough, NC 27278


                  Steven Brenkosh
                  52 Daleway Highway
                  Covington, PA 18444


                  Stevie Turner
                  8927 Century Farms Road
                  Felton, PA 17322


                  Stewart Coleman
                  6193 Palisades Drive
                  Cicero, NY 13039


                  Stonyfield Farm
                  10 Burton Drive
                  Londonderry, NH 03053
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 61 of 67



                  Sweet Scoops, Inc.
                  P.0. Box 748
                  Portsmouth, NH 03802



                  Systems Engineering
                  120 Exchange Street
                  Portland, ME 04101


                  T. Scott Kent
                  Chief Operating Officer
                  United Insurance
                  470 Forest Avenue
                  Portland, ME 04101


                  Tammy Ricci
                  897 Mammoth Rd
                  Apt. 5
                  Manchester , NH 03104


                  Tara Cataldi
                  19 Fuller St
                  Binghamton, NY 13901


                  TBD Brands
                  7 Beech Hill Road
                  Exeter, NH 03833


                  Terry Decker
                  696 NY-7
                  Lot 68
                  Unadilla , NY 13849


                  The Bennett Law Firm, Pa
                  121 Middle Street
                  Suite 300
                  Portland , ME 04101
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 62 of 67



                   The Hartford
                   P.0. Box 660916
                   Dallas, TX 75266


                  The Mochi Ice Cream Company
                  5563 Alcoa Avenue
                  Los Angeles, CA 90058


                  The Travelers Insurance Company
                  CL Remittance Center
                  P.O. Box 660317
                  Dallas, TX 75266


                  Theodore Dziadzio
                  30 South Main St.
                  Apt. 2
                  Watsontown, PA 17777


                  Thomas Carrier
                  86 Bacon St
                  Unit 101
                  Biddeford, ME 04005


                  Thomas Friedel
                  178 Van Anden St.
                  Auburn, NY 13021


                  Thomas Hayes
                  404 Pruner St
                  Osceola Mills, PA 16666



                  Thomas W. Moissinac
                  1721 Kingdom Road
                  Baldwinsville, NY 13027


                  Thompson & Johnson Equip't Co
                  6926 Fly Road
                  E. Syracuse, NY 13057
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 63 of 67



                  Time Warner Cable
                  P. O. Box 70872
                  Charlotte, NC 28272


                  Timothy Hicks
                  P.O. Box 129
                  Manchester, PA 17345-0129


                  Timothy Johnson
                  821 Salisbury Road
                  Syracuse, NY 13219


                  Timothy Kurtz
                  139 Lincoln Ave
                  Saint Albans, VT 05478


                  Timothy Paul
                  3 Northbrook Drive
                  Unit 302
                  Manchester, NH 03102


                  Todd Fenchel
                  10249 Slab City Rd
                  Jordan, NY 13080


                  Todd Hall
                  662 Suncook Valley Road
                  Alton, NH 03809


                  Todd McDowell
                  210 Henderson Lane
                  Weedsport , NY 13166


                 Todd Miranda
                 47 Aveonis Court
                 Fishkill, NY 12524
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 64 of 67



                  Todd Sampson
                  50 Welch Ave.
                  Bradford, PA 16701


                  Tracy Zahm
                  733 Park Avenue
                  Dunkirk, NY 14048



                  Transportation Repair Service
                  7314 Schuyler Road
                  East Syracuse, NY 13057


                  Treasurer, State Of Maine
                  Maine Revenue Services
                  P. O. Box 9101
                  Augusta, ME 04332


                  Tri Tank Corp.
                  115 Farrell Road
                  Syracuse, NY 13209


                  Truck Depot
                  32 San Remo Drive
                  S Burlington, VT 05403


                  Turkey Hill L. P .
                  Dba Turkey Hill Dairy
                  P. O. Box 827647
                  Philadelphia, PA 19182


                  Tyler Bissonnette
                  3 Chelsea Circle
                  Saco, ME 04072


                  Tylor Scott
                  964 Wadsworth St
                  Syracuse, NY 13208
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 65 of 67



                  U.S. Attorney 's Office
                  100 Middle Street , East Tower
                  6th Floor
                  Portland , ME 04101


                  United Insurance
                  6 East Main Street
                  Fort Kent , ME 04743


                  United Parcel Service
                  P.O. Box 7247-0244
                  Philadelphia, PA 19170


                  United States Treasury
                  Internal Revenue Service
                  P.O. Box 931100
                  Louisville, KY 40293


                  Unitil Me
                  P.O. Box 981010
                  Boston, ME 02298


                  Unum Life Insurance Company
                  P. O. Box 406990
                  Atlanta, GA 30384


                  URS Real Estate, L. P.
                  10 Glenlake Parkway
                  Tower South, Suite 800
                  Atlanta , GA 30328


                  Verizon Wireless
                  P.O. Box 15062
                  Albany, NY 12212


                  Vermont Department Of Taxes
                  133 State Street
                  Montpelier, VT 05633
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 66 of 67



                    Victoria Porter
                    13 High Street
                    Harmony, ME 04942


                    Vincent J. Conte
                    7360 Shallow Creek Trail
                    Apt H
                    Victor, NY 14564



                    Vincent Rodriguez
                    77 Willow Street
                    Wilkes Barre, PA 18702


                    Virginia Wawrzyniak
                    4335 Harriet Ln
                    Bethlehem, PA 18017


                    Walpole Creamery, Ltd.
                    532 Main Street
                    P.O . Box 1013
                    Walpole, NH 03608


                    Waste Management
                    P.O. Box 13648
                    Philadelphia, PA 19101


                    WellNow Urgent Care
                    P.O . Box 10459
                    Albany , NY 12201


                '
                    Wells Enterprises, Inc.
                    #774080
                    4080 Solutions Center
                    Chicago, IL 60677


                    William Clancy
                    114 Tarbox Lane
                    Buxton , ME 04093
Case 19-20226   Doc 1   Filed 05/07/19 Entered 05/07/19 08:01:38   Desc Main
                         Document     Page 67 of 67



                   William J Gilmore
                   211 Temple Avenue
                   Old Orchard Beach , ME 04064


                  Willow Run Foods
                  P.O. Box 1350
                  Binghamton , NY 13902


                  Windstream Communications
                  P.O. Box 9001013
                  Louisville , KY 40291-0130


                  Winter People
                  125 Us Route 1
                  Freeport, ME 04032


                  Yasso, Inc.
                  2 Heritage Dr. #501
                  Quincy, MA 02171


                  Zachary Hummer
                  11106 Ortner Rd
                  Darien Center, NY 14040


                  Zachary Reid
                  129 West Broad St .
                  Elizabethville, PA 17023


                  Zoie A. Leavitt
                  Account Manager
                  Cross Insurance TPA, Inc.
                  60 Pineland Drive, Suite 130
                  New Gloucester, ME 04260
